                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


ALICIA JOHNSON, in her personal
capacity and as personal representative of
the Estate of TERRELL JOHNSON,
                                                                       Case No. 3:19-cv-00735-JR
               Plaintiff,
       v.                                                                 OPINION AND ORDER

CITY OF PORTLAND, SAMSON AJIR,
and JOHN DOES 1-5,

               Defendants.



MOSMAN, J.,

       On October 3, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (“F&R”) [18], recommending that Defendants’ Motion to Dismiss or Make a

More Definite Statement pursuant to Fed. R. Civ. Pro. 12(e) [9] should be denied. Neither party

objected.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal


1 – OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                        CONCLUSION

       Upon review, I agree with Judge Russo’s recommendation and I ADOPT the F&R [18] in

full. I DENY Defendants’ Motion to Dismiss or to Make a More Definite Statement pursuant to

Fed. R. Civ. Pro. 12(e).

       IT IS SO ORDERED.

                  22 day of October, 2019.
       DATED this ____

                                                           ________________________
                                                           MICHAEL W. MOSMAN
                                                           Chief United States District Judge




2 – OPINION AND ORDER
